Order filed May 6, 2021




                                     In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-19-00211-CR
                                   ___________

                      LARRY DOESCHER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 28068A


                                    ORDER
      After this case was submitted on briefs, this court became aware that the
attorney who filed the original brief in this cause had passed away. The trial court
has since appointed new appellate counsel to represent Appellant in this cause.
Appellant’s newly appointed counsel has informed this court that he wishes to file
an amended brief in this appeal. Accordingly, we abate the appeal and grant
Appellant leave to file an amended brief. Appellant’s amended brief is now due to
be filed in this court on or before June 7, 2021. After Appellant’s amended brief is
filed, the State will have an opportunity to amend or supplement its brief if it chooses
to do so.
      This appeal will be reinstated when Appellant’s amended brief is filed in this
court or upon further order of this court.


                                                      PER CURIAM


May 6, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                             2